Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/634,577, filed on January 28, 2020.  In response to Examiner’s Office Action of June 21, 2022, Applicant, on September 21, 2022, amended claims 1-4, 7 and 8.  Claims 1-8 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amendment has been considered but is insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed September 21, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed September 21, 2022.
On Pg. 7-8 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the claims are not directed toward a judicial exception, and specifically are not directed to an abstract idea and the claims are similar to Example 39 of the PTO Guidance by utilizing a trained machine learning model.  In response, Examiner respectfully disagrees.  Example 39 of the PTO Guidance  provides “training a neural network for facial detection”, whereas the recited claims “estimate the likelihood that a transaction was fraudulent using in part, a trained machine learning model”. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea.
On Pg. 8-9 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the claims have no relation to any fundamental economic concepts or other abstract ideas and/or mitigating risk.  In response, Examiner respectfully disagrees.  As Applicant asserts the claims estimate the likelihood that a transaction was fraudulent and this is in fact mitigating the risk of fraudulent transactions.
On Pg. 10-11 of the Remarks, regarding 35 U.S.C. § 103 rejections, Applicant states the new data set of Gray does not disclose the above claimed feature because the new data set is not "known result data". Examiner disagrees. Gray discloses know result data as stated in Gray Par. 85- “At block 504, data collection module 252 receives labels or ground truth data.”  The ground truth data equates to “known result data”.  Gray Par. 62 discloses “unsupervised clustering may be used, in some embodiments, to identify one or more clusters of applicants that are consistently flagged (according to ground truth) and identify the one or more properties associated with each of the one or more clusters. The ground truth data may also be used to validate an unsupervised model created by the model creation module 260”  Ground truth data in machine learning is reality driven (i.e. known results).

On Pg. 12 of the Remarks, regarding 35 U.S.C. § 103 rejections, Applicant states Gray does not disclose (1)the estimation is generated, based on the (2) score value and (3) evaluation data. In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Bourgoin is now applied for Claims 1, 7 and 8 to support indicating a degree of possibility that the input data is associated with a fraudulent order based on a score value and evaluation data.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 are directed to a system for estimating fraudulent use, Claim 7 is directed a method for estimating fraudulent use and Claim 8 is directed to an article of manufacture for estimating fraudulent use.
Claim 1 recites a system for estimating fraudulent use, Claim 7 recites a method for estimating fraudulent use and Claim 8 is directed to an article of manufacture for estimating fraudulent use, which includes load input data wherein the input data is associated with the order of goods or services; determining a score value based on the input data wherein the input data is not a part of the data used to train the machine learning model; generating evaluation data of the score value based on known result for input data; and generating estimation result data indicating a degree of possibility that the input data is associated with a fraudulent order based on a score value determined based on the output produced when the input data to be estimated is input to the trained model, and on the evaluation data.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” - mitigating risk.  Accordingly, the claim recites an abstract idea. The recitation of “system”, “processor”, “memory device”, “computer readable information storage medium”, “computer” and “program” nothing in the claim elements preclude the step from being “Methods of Organizing Human Activity”- mitigating risk. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims
primarily recite the additional element of using computer components to perform each step. The “system”, “processor”, “memory device”, “computer readable information storage medium”, “computer” and “program” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. Furthermore, the claim 1, claim 7 and claim 8 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea. 
 There are no the additional elements to integrate the abstract idea into a practical application. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in risk management. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “processor”, “memory device”, “computer readable information storage medium”, “computer” and “program”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Step 2B and the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-6 recite the additional elements generate the evaluation data of the score value for each score value, and wherein the score value is further based on the evaluation data of the score value; generate the evaluation data of the score value in accordance with a determination of a score value based on an output produced when the input data to be estimated is input to the learned model, and generate the estimation result data further based on the evaluation data of the score value generated in accordance with the determination of the score value; generate data indicating a representative value of the result data associated with each of the one or more pieces of input data for which the score value is determined, as the evaluation data of the score value, and generate the estimation result data relating to the input data to be estimated further based on the representative value indicated by the evaluation data of the score value;  display information on the input data to be estimated in a mode corresponding to a value of the estimation result data relating to the input data to be estimated; display information on the input data to be estimated in a mode corresponding to a level to which the input data to be estimated belongs, the level being determined from among a plurality of levels based on a value of the estimation result data relating to the input data to be estimated; and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 7 and 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office a/action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No. 20160267396 A1, [hereinafter Gray], in view of Bourgoin et al., US Publication No. 20190065939 A1, [hereinafter Bourgoin].
Regarding Claim 1,  
Gray teaches
An estimating system, comprising: at least one processor, and at least one memory device that stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: 
load input data into a trained machine learning model, wherein the input data is associated with an order of goods or services (Gray Par. 54-“ The one or more machine learning models 250 may include one or more example models that may be used by the model creation module 260 to create a model, which is provided to the prediction/scoring server 108. The machine learning models 250 may also include different models that may be trained and modified using the ground truth data received from the auditor device included in the workflow auditing system 136. “; Par. 63-“ The dimensionality reduction model 314 is a model that reduces the number of variables under consideration using one or more of feature selection and feature extraction. Examples of feature selection may include filtering (e.g. using information gain), wrapping (e.g. search guided by accuracy) embedding (variables are added or removed as the model creation module 260 creates the model based on prediction errors), etc. For example, in the credit card fraud context, the dimensionality reduction model 314 may be used by the model creation module 260 to generate model that identifies a transaction as fraudulent or non-fraudulent based on a subset of the received input data.”)
determine a score value based on the input data when the input data is processed with the trained machine learning model, wherein the input data is not part of a data set used to train the machine learning model; (Gray – Par. 7; Par. 61-“The clustering model 312 is a model that groups sets of objects in a manner that objects in the same group or cluster are more similar to each other than to other objects in other groups, which are occasionally referred to as clusters. For example, insurance claims or applications may be clustered based on parameters of the claims. The clustering model 312 created, by the model creation module 260, may assign a label to each cluster based on the claims in that cluster being labeled as legitimate or illegitimate. New claims may then be scored (e.g. at the prediction/scoring server 108) by assigning the claim to a cluster and determining the label assigned to that cluster.”; Par. 62-“It should be recognized that the use of ground truth from audited data with an unsupervised machine learning model is not incompatible and may allow for interesting use cases. For example, let us consider clustering, which is commonly considered an unsupervised machine learning model. When the ground truth is used to identify a “correct” clustering, this is classification (i.e. supervised). When the ground truth data is used to indicate one or more of certain members (e.g. claims) that should be in the same cluster, how many clusters should exist (e.g. overpaid, underpaid and correctly paid), where the center of a cluster should be, etc., this is semi-supervised. However, unsupervised clustering may be used, in some embodiments, to identify one or more clusters of applicants that are consistently flagged (according to ground truth) and identify the one or more properties associated with each of the one or more clusters. The ground truth data may also be used to validate an unsupervised model created by the model creation module 260.”) Par. 35; Par. 22-24; Par. 56-58)
generate evaluation data of the score value based on known result data for the input data with a given score value; (Gray Par. 56-“ The classification model 302 is created by using the fused data to train the model, and allowing the model based on labels from the audited data to determine parameters that are determinative of the label value. For example, the auditing of insurance claims and determining each claim as having either a label of legitimate or illegitimate may be used by the model creation module 260 to build a classification model 302 that determines the legitimacy of claims for exclusions such as fraud, jurisdiction, regulation or contract. In another example, the auditing of credit card purchases and disputes and determining each claim as having either a label of authorized or unauthorized may be used by the model creation module 260 to build a classification model 302 that determines the valid use of the credit cards during purchases for exclusions such as credit card fraud.”; Par. 62-“unsupervised clustering may be used, in some embodiments, to identify one or more clusters of applicants that are consistently flagged (according to ground truth) and identify the one or more properties associated with each of the one or more clusters. The ground truth data may also be used to validate an unsupervised model created by the model creation module 260”; Par. 78-79-“ The feature extraction module 406 may include software and routines for performing feature extraction on the new set of data collected by the data collection module 404. The feature extraction module 406 is similar to the feature extraction module 254 in FIG. 2 but acting on the new set of data collected by the data collection module 404.”; Par. 85- “At block 504, data collection module 252 receives labels or ground truth data. The label may be provided as manual input of an auditor (human being) evaluating a process or result thereof.”; Par. 93)

Gray teaches the use of machine learning modeling and the feature is expounded upon by Bourgoin:
wherein the evaluation data indicates a degree of possibility that a particular score value is associated with a fraudulent order, and (Bourgoin Par. 55-57-“ For example, in case a typical fraudulent claim, location info extracted from receipt may indicate a mismatch in location, while the claim may also lack an item from frequent item set analysis. The fuzzy rules 303 would flag the claim to be reviewed for unusual expense pattern, and the group risk scenario would predict a potential fraudulent category of “Fictitious” claim with a certain risk probability, e.g., 60%. Similarly, consider a claim with “over usage” of cash payment, the intra-clique statistical outlier detection may determine to boost the predicted fraudulent probability for example, up to 85%. [0056] Still referring to FIG. 5, depending on a rules confidence parameter Δ 502 and a sensitivity parameter W 504, the fuzzy rule 303 may indicate different probabilities of a claim being fraudulent in response to the cash payment exceeding the mode value of cash payments. Considering the rules confidence parameter, for Δ=1 (an absolute rule) 506, then up until the cash payment exceeds one standard deviation above the mode value, the fuzzy rule 303 will return a zero probability of fraud; when the cash payment equals or exceeds one standard deviation above the mode value, then the fuzzy rule 303 will return a 1.0 probability of fraud. On the other hand, for Δ=0.4 508, the fuzzy rule 303 will return a gradually increasing probability of the report being fraudulent as the cash payment approaches one standard deviation above the mode value, then at one standard deviation there will be a discontinuous jump to a higher probability of fraud, then the returned probability of fraud will approach 1.0 as the cash payment value continues to increase beyond one standard deviation above the mode value. For Δ=0 510, the fuzzy rule 303 will return a continuously increasing probability of fraud as the cash payment value exceeds the mode value. Considering the sensitivity parameter, for W=0.5 512, the “center” probability at one standard deviation above the mode value of cash payments will be 0.5. For W=0.7 514, the “center” probability will be 0.7. Note in FIG. 5, the areas of the circles (e.g., 516) across the bottom of the graphs indicate the relative likelihoods of particular values of cash payment, with smaller circles being less likely than larger circles. [0057] Referring again to FIG. 4, exemplary scenarios of the inappropriate expenses 406 include risky venues 430, over spending 432, etc. (e.g., those identified by keyword 433). Certain signals of inappropriate expenses 406 include inappropriate venue identification 434, non-claim related venue identification 436, as well as high money amounts 440, expenses over a year old 442, and sentiment analysis 444. Using vendor category identification codes provided by the business unit's credit card company, a legal team can manually classify vendor categories as claim-related or non-claim related as part of the domain expert knowledge 300 that feeds into the group risk scenarios 304. “Sentiment analysis” is a natural language processing function that can be applied to the freeform text of an expense report explanation to assess a probability whether there is fraudulent intent to the explanation.”) 
generate estimation result data indicating a degree of possibility that the input data is associated with a fraudulent order based on a score value determined based on the output produced when the input data to be estimated is input to the trained machine learning model, and on the evaluation data (Bourgoin Par. 48-“ According to at least one embodiment of the present invention, the Bayesian network structure 306 provides a natural framework for codifying domain expert knowledge 300 around specific fraud scenarios 304 into independence assumptions of the conditional probability function that quantifies fraud risk. The resulting network structure organized around actionable scenarios facilitates the estimation of the underlying model parameters. More particularly, the model allows for definition of fuzzy rules 303 and their implementation in a hybrid risk scoring algorithm (hybrid machine learning module). Thus, one or more embodiments implement a risk estimation workflow as shown in FIG. 3.”; Par. 52-“ The Bayesian network structure 306 receives data 310 and probabilistically scores the risk of fraud associated with the data through application of the fuzzy rule system 302. The Bayesian network structure 306 also quantifies the risk probability of certain behaviors by implementing intra-clique outlier detection 312 of risk patterns. Intra-clique outlier scoring is an extension of local grouping, combining aggregate feature risk scores to produce an overall group/scenario risk score. Taking the duplicate expense risk scenario as an example, the intra-clique outlier score is the probability of being risky in response to all features extracted from the data—e.g., same receipt image and same vendor. If the combination of all features is a statistical outlier (e.g., in past experience there has been a very low frequency of multiple expenses with same receipt image and same vendor), the Bayesian network structure 306 will predict a high probability of being risky.”; Par. 64-“ Thus, the Bayesian network structure 306 inputs machine learning of historical data and assigns probabilities of fraud to each new claim; for example, if during a one year period 99% of expenses with a particular characteristic are a fraud risk, then any new claim with the same characteristic will be assigned a 99% risk of fraud.”) 

Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon learning model analysis of Gray, as taught by Bourgoin, by utilizing hybrid/ unsupervised machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).
Regarding Claim 2, Gray in view of Bourgoin teach The estimating system according to claim 1, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to:...
generate the evaluation data of the score value for each score value, and wherein the score value is further based on the evaluation data of the score value  (Bourgoin Par. 52-“ The Bayesian network structure 306 receives data 310 and probabilistically scores the risk of fraud associated with the data through application of the fuzzy rule system 302. The Bayesian network structure 306 also quantifies the risk probability of certain behaviors by implementing intra-clique outlier detection 312 of risk patterns. Intra-clique outlier scoring is an extension of local grouping, combining aggregate feature risk scores to produce an overall group/scenario risk score. Taking the duplicate expense risk scenario as an example, the intra-clique outlier score is the probability of being risky in response to all features extracted from the data—e.g., same receipt image and same vendor. If the combination of all features is a statistical outlier (e.g., in past experience there has been a very low frequency of multiple expenses with same receipt image and same vendor), the Bayesian network structure 306 will predict a high probability of being risky.”; Par. 67-“ Given the discussion thus far, it will be appreciated that, in general terms, an exemplary method, according to an aspect of the invention, includes initializing, in the memory of a computer, a Bayesian network structure that combines a first neural network configured for supervised learning with a second neural network configured for supervised learning. The method further includes receiving, by a processor of the computer, data that includes data with labels and data without labels. For the data without labels, the method includes assigning pseudo labels; a fuzzy rules system assigns the pseudo labels. The method also includes establishing weights of the first neural network by processing the data with labels using the first neural network, and establishing weights of the second neural network by processing the data with pseudo labels using the second neural network. The method then includes producing system outcomes by combining the results of the first and second neural networks; obtaining, by the processor, feedback on the system outcomes; and updating the Bayesian network structure in response to the feedback by the second neural network modifying parameters of the fuzzy rules system. According to one or more embodiments, the pseudo labels are assigned in response to fuzzy rules. For example, the fuzzy rules assess probability of fraud in response to identifying statistical outliers in claim data. According to one or more embodiments, the fuzzy rules are developed in response to domain expert knowledge. In certain such embodiments, the second cognitive neural network may update sensitivity and confidence parameters of the fuzzy rules in response to the feedback. According to one or more embodiments, the pseudo labels are assigned in response to fuzzy rules and in response to group risk scenarios. In certain such embodiments, the group risk scenarios are developed in response to domain expert knowledge.”; Par. 5) 
Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon learning model analysis of Gray, as taught by Bourgoin, by utilizing hybrid/ unsupervised machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).
Regarding Claim 3, Gray in view of Bourgoin teach The estimating system according to claim 1, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to:... 
generate the evaluation data of the score value in accordance with a determination of a score value based on an output produced when the input data to be estimated is input to the learned model, and generate the estimation result data further based on the evaluation data of the score value generated in accordance with the determination of the score value.  (Bourgoin Par. 67- “Given the discussion thus far, it will be appreciated that, in general terms, an exemplary method, according to an aspect of the invention, includes initializing, in the memory of a computer, a Bayesian network structure that combines a first neural network configured for supervised learning with a second neural network configured for supervised learning. The method further includes receiving, by a processor of the computer, data that includes data with labels and data without labels. For the data without labels, the method includes assigning pseudo labels; a fuzzy rules system assigns the pseudo labels. The method also includes establishing weights of the first neural network by processing the data with labels using the first neural network, and establishing weights of the second neural network by processing the data with pseudo labels using the second neural network. The method then includes producing system outcomes by combining the results of the first and second neural networks; obtaining, by the processor, feedback on the system outcomes; and updating the Bayesian network structure in response to the feedback by the second neural network modifying parameters of the fuzzy rules system. According to one or more embodiments, the pseudo labels are assigned in response to fuzzy rules. For example, the fuzzy rules assess probability of fraud in response to identifying statistical outliers in claim data. According to one or more embodiments, the fuzzy rules are developed in response to domain expert knowledge. In certain such embodiments, the second cognitive neural network may update sensitivity and confidence parameters of the fuzzy rules in response to the feedback. According to one or more embodiments, the pseudo labels are assigned in response to fuzzy rules and in response to group risk scenarios. In certain such embodiments, the group risk scenarios are developed in response to domain expert knowledge.”; Par. 5 )
Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon learning model analysis of Gray, as taught by Bourgoin, by utilizing hybrid/ unsupervised machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).

Regarding Claim 4, Gray in view of Bourgoin teaches The estimating system according to claim 1, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to:...
 
generate data indicating a representative value of the result data associated with each of the one or more pieces of input data for which the score value is determined, as the evaluation data of the score value, and generate the estimation result data further based on the representative value indicated by the evaluation data of the score value.  ([overall risk score = representative value]Bourgoin Par. 52 The Bayesian network structure 306 receives data 310 and probabilistically scores the risk of fraud associated with the data through application of the fuzzy rule system 302. The Bayesian network structure 306 also quantifies the risk probability of certain behaviors by implementing intra-clique outlier detection 312 of risk patterns. Intra-clique outlier scoring is an extension of local grouping, combining aggregate feature risk scores to produce an overall group/scenario risk score. Taking the duplicate expense risk scenario as an example, the intra-clique outlier score is the probability of being risky in response to all features extracted from the data—e.g., same receipt image and same vendor. If the combination of all features is a statistical outlier (e.g., in past experience there has been a very low frequency of multiple expenses with same receipt image and same vendor), the Bayesian network structure 306 will predict a high probability of being risky.) 
Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon learning model analysis of Gray, as taught by Bourgoin, by utilizing hybrid/ unsupervised machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).

Regarding Claim 5, Gray in view of Bourgoin teach The estimating system according to claim 1, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to:...
display information on the input data to be estimated .... (Gray Par.49-51- “The processor 212 comprises an arithmetic logic unit, a microprocessor, a general purpose controller or some other processor array to perform computations, provide electronic display signals to output device 208, and perform the processing of the present disclosure. The processor 212 is coupled to the bus 220 for communication with the other components of the training server 102. Processor 212 processes data signals and may comprise various computing architectures including a complex instruction set computer (CISC) architecture, a reduced instruction set computer (RISC) architecture, or an architecture implementing a combination of instruction sets. Although only a single processor 212 is shown in FIG. 2, multiple processors may be included. It should be understood that other processors, operating systems, sensors, displays and physical configurations are possible. The processor 212 may also include an operating system executable by the processor such as but not limited to WINDOWS®, Mac OS®, or UNIX® based operating systems.”; Par. 25).
Gray teaches the learning model analysis and the feature is expounded upon by Bourgoin:
...in a mode corresponding to a value of the estimation result data relating to the input data to be estimated(Bourgoin Par. 52-“ The Bayesian network structure 306 receives data 310 and probabilistically scores the risk of fraud associated with the data through application of the fuzzy rule system 302. The Bayesian network structure 306 also quantifies the risk probability of certain behaviors by implementing intra-clique outlier detection 312 of risk patterns. Intra-clique outlier scoring is an extension of local grouping, combining aggregate feature risk scores to produce an overall group/scenario risk score. Taking the duplicate expense risk scenario as an example, the intra-clique outlier score is the probability of being risky in response to all features extracted from the data—e.g., same receipt image and same vendor. If the combination of all features is a statistical outlier (e.g., in past experience there has been a very low frequency of multiple expenses with same receipt image and same vendor), the Bayesian network structure 306 will predict a high probability of being risky.”);
Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon learning model analysis of Gray, as taught by Bourgoin, by utilizing hybrid/ unsupervised machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).

Regarding Claim 6, Gray in view of Bourgoin teach The estimating system according to claim 5, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to:...

display information on the input data to be estimated in a mode corresponding to a level to which the input data to be estimated belongs,... (Gray Par.49-51- “The processor 212 comprises an arithmetic logic unit, a microprocessor, a general purpose controller or some other processor array to perform computations, provide electronic display signals to output device 208, and perform the processing of the present disclosure. The processor 212 is coupled to the bus 220 for communication with the other components of the training server 102. Processor 212 processes data signals and may comprise various computing architectures including a complex instruction set computer (CISC) architecture, a reduced instruction set computer (RISC) architecture, or an architecture implementing a combination of instruction sets. Although only a single processor 212 is shown in FIG. 2, multiple processors may be included. It should be understood that other processors, operating systems, sensors, displays and physical configurations are possible. The processor 212 may also include an operating system executable by the processor such as but not limited to WINDOWS®, Mac OS®, or UNIX® based operating systems.”; Par. 25) 
Gray teaches learning model analysis and the feature is expounded upon by Bourgoin:
...the level being determined from among a plurality of levels based on a value of the estimation result data relating to the input data to be estimated. (Bourgoin Par67- “Given the discussion thus far, it will be appreciated that, in general terms, an exemplary method, according to an aspect of the invention, includes initializing, in the memory of a computer, a Bayesian network structure that combines a first neural network configured for supervised learning with a second neural network configured for supervised learning. The method further includes receiving, by a processor of the computer, data that includes data with labels and data without labels. For the data without labels, the method includes assigning pseudo labels; a fuzzy rules system assigns the pseudo labels. The method also includes establishing weights of the first neural network by processing the data with labels using the first neural network, and establishing weights of the second neural network by processing the data with pseudo labels using the second neural network. The method then includes producing system outcomes by combining the results of the first and second neural networks; obtaining, by the processor, feedback on the system outcomes; and updating the Bayesian network structure in response to the feedback by the second neural network modifying parameters of the fuzzy rules system. According to one or more embodiments, the pseudo labels are assigned in response to fuzzy rules. For example, the fuzzy rules assess probability of fraud in response to identifying statistical outliers in claim data. According to one or more embodiments, the fuzzy rules are developed in response to domain expert knowledge. In certain such embodiments, the second cognitive neural network may update sensitivity and confidence parameters of the fuzzy rules in response to the feedback. According to one or more embodiments, the pseudo labels are assigned in response to fuzzy rules and in response to group risk scenarios. In certain such embodiments, the group risk scenarios are developed in response to domain expert knowledge.”).

Regarding Claim 7,  
Gray teaches
An estimating method, comprising the steps of: loading input data into a trained machine learning model, wherein the input data is associated with an order of goods or services(Gray Par. 54-“ The one or more machine learning models 250 may include one or more example models that may be used by the model creation module 260 to create a model, which is provided to the prediction/scoring server 108. The machine learning models 250 may also include different models that may be trained and modified using the ground truth data received from the auditor device included in the workflow auditing system 136. “; Par. 63-“ The dimensionality reduction model 314 is a model that reduces the number of variables under consideration using one or more of feature selection and feature extraction. Examples of feature selection may include filtering (e.g. using information gain), wrapping (e.g. search guided by accuracy) embedding (variables are added or removed as the model creation module 260 creates the model based on prediction errors), etc. For example, in the credit card fraud context, the dimensionality reduction model 314 may be used by the model creation module 260 to generate model that identifies a transaction as fraudulent or non-fraudulent based on a subset of the received input data.”)
determining a score value based on the input data when the input data is processed with the trained machine learning model, wherein the input data is not part of a data set used to train the machine learning model; (Gray – Par. 7; Par. 61-“The clustering model 312 is a model that groups sets of objects in a manner that objects in the same group or cluster are more similar to each other than to other objects in other groups, which are occasionally referred to as clusters. For example, insurance claims or applications may be clustered based on parameters of the claims. The clustering model 312 created, by the model creation module 260, may assign a label to each cluster based on the claims in that cluster being labeled as legitimate or illegitimate. New claims may then be scored (e.g. at the prediction/scoring server 108) by assigning the claim to a cluster and determining the label assigned to that cluster.”; Par. 62-“It should be recognized that the use of ground truth from audited data with an unsupervised machine learning model is not incompatible and may allow for interesting use cases. For example, let us consider clustering, which is commonly considered an unsupervised machine learning model. When the ground truth is used to identify a “correct” clustering, this is classification (i.e. supervised). When the ground truth data is used to indicate one or more of certain members (e.g. claims) that should be in the same cluster, how many clusters should exist (e.g. overpaid, underpaid and correctly paid), where the center of a cluster should be, etc., this is semi-supervised. However, unsupervised clustering may be used, in some embodiments, to identify one or more clusters of applicants that are consistently flagged (according to ground truth) and identify the one or more properties associated with each of the one or more clusters. The ground truth data may also be used to validate an unsupervised model created by the model creation module 260.”) Par. 35; Par. 22-24; Par. 56-58)
generating evaluation data of the score value based on known result data for the input data with a given score value; (Gray Par. 56-“ The classification model 302 is created by using the fused data to train the model, and allowing the model based on labels from the audited data to determine parameters that are determinative of the label value. For example, the auditing of insurance claims and determining each claim as having either a label of legitimate or illegitimate may be used by the model creation module 260 to build a classification model 302 that determines the legitimacy of claims for exclusions such as fraud, jurisdiction, regulation or contract. In another example, the auditing of credit card purchases and disputes and determining each claim as having either a label of authorized or unauthorized may be used by the model creation module 260 to build a classification model 302 that determines the valid use of the credit cards during purchases for exclusions such as credit card fraud.”; Par. 62-“unsupervised clustering may be used, in some embodiments, to identify one or more clusters of applicants that are consistently flagged (according to ground truth) and identify the one or more properties associated with each of the one or more clusters. The ground truth data may also be used to validate an unsupervised model created by the model creation module 260”; Par. 78-79-“ The feature extraction module 406 may include software and routines for performing feature extraction on the new set of data collected by the data collection module 404. The feature extraction module 406 is similar to the feature extraction module 254 in FIG. 2 but acting on the new set of data collected by the data collection module 404.”; Par. 85- “At block 504, data collection module 252 receives labels or ground truth data. The label may be provided as manual input of an auditor (human being) evaluating a process or result thereof.”; Par. 93)
Gray teaches unlabeled machine learning data and the feature is expounded upon by Bourgoin:
wherein the evaluation data indicates a degree of possibility that a particular score value is associated with a fraudulent order, and (Bourgoin Par. 55-57-“ For example, in case a typical fraudulent claim, location info extracted from receipt may indicate a mismatch in location, while the claim may also lack an item from frequent item set analysis. The fuzzy rules 303 would flag the claim to be reviewed for unusual expense pattern, and the group risk scenario would predict a potential fraudulent category of “Fictitious” claim with a certain risk probability, e.g., 60%. Similarly, consider a claim with “over usage” of cash payment, the intra-clique statistical outlier detection may determine to boost the predicted fraudulent probability for example, up to 85%. [0056] Still referring to FIG. 5, depending on a rules confidence parameter Δ 502 and a sensitivity parameter W 504, the fuzzy rule 303 may indicate different probabilities of a claim being fraudulent in response to the cash payment exceeding the mode value of cash payments. Considering the rules confidence parameter, for Δ=1 (an absolute rule) 506, then up until the cash payment exceeds one standard deviation above the mode value, the fuzzy rule 303 will return a zero probability of fraud; when the cash payment equals or exceeds one standard deviation above the mode value, then the fuzzy rule 303 will return a 1.0 probability of fraud. On the other hand, for Δ=0.4 508, the fuzzy rule 303 will return a gradually increasing probability of the report being fraudulent as the cash payment approaches one standard deviation above the mode value, then at one standard deviation there will be a discontinuous jump to a higher probability of fraud, then the returned probability of fraud will approach 1.0 as the cash payment value continues to increase beyond one standard deviation above the mode value. For Δ=0 510, the fuzzy rule 303 will return a continuously increasing probability of fraud as the cash payment value exceeds the mode value. Considering the sensitivity parameter, for W=0.5 512, the “center” probability at one standard deviation above the mode value of cash payments will be 0.5. For W=0.7 514, the “center” probability will be 0.7. Note in FIG. 5, the areas of the circles (e.g., 516) across the bottom of the graphs indicate the relative likelihoods of particular values of cash payment, with smaller circles being less likely than larger circles. [0057] Referring again to FIG. 4, exemplary scenarios of the inappropriate expenses 406 include risky venues 430, over spending 432, etc. (e.g., those identified by keyword 433). Certain signals of inappropriate expenses 406 include inappropriate venue identification 434, non-claim related venue identification 436, as well as high money amounts 440, expenses over a year old 442, and sentiment analysis 444. Using vendor category identification codes provided by the business unit's credit card company, a legal team can manually classify vendor categories as claim-related or non-claim related as part of the domain expert knowledge 300 that feeds into the group risk scenarios 304. “Sentiment analysis” is a natural language processing function that can be applied to the freeform text of an expense report explanation to assess a probability whether there is fraudulent intent to the explanation.”) 
generating estimation result data indicating a degree of possibility that the input data is associated with a fraudulent order based on a score value determined based on the output produced when the input data to be estimated is input to the trained machine learning model, and on the evaluation data (Bourgoin Par. 48-“ According to at least one embodiment of the present invention, the Bayesian network structure 306 provides a natural framework for codifying domain expert knowledge 300 around specific fraud scenarios 304 into independence assumptions of the conditional probability function that quantifies fraud risk. The resulting network structure organized around actionable scenarios facilitates the estimation of the underlying model parameters. More particularly, the model allows for definition of fuzzy rules 303 and their implementation in a hybrid risk scoring algorithm (hybrid machine learning module). Thus, one or more embodiments implement a risk estimation workflow as shown in FIG. 3.”; Par. 52-“ The Bayesian network structure 306 receives data 310 and probabilistically scores the risk of fraud associated with the data through application of the fuzzy rule system 302. The Bayesian network structure 306 also quantifies the risk probability of certain behaviors by implementing intra-clique outlier detection 312 of risk patterns. Intra-clique outlier scoring is an extension of local grouping, combining aggregate feature risk scores to produce an overall group/scenario risk score. Taking the duplicate expense risk scenario as an example, the intra-clique outlier score is the probability of being risky in response to all features extracted from the data—e.g., same receipt image and same vendor. If the combination of all features is a statistical outlier (e.g., in past experience there has been a very low frequency of multiple expenses with same receipt image and same vendor), the Bayesian network structure 306 will predict a high probability of being risky.”; Par. 64-“ Thus, the Bayesian network structure 306 inputs machine learning of historical data and assigns probabilities of fraud to each new claim; for example, if during a one year period 99% of expenses with a particular characteristic are a fraud risk, then any new claim with the same characteristic will be assigned a 99% risk of fraud.”) 

Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon learning model analysis of Gray, as taught by Bourgoin, by utilizing hybrid/ unsupervised machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).
Regarding Claim 8,  
Gray teaches
A non-transitory computer readable information storage medium storing a program to be executed by a computer to execute the procedures of: (Gray Par. 26- “The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory computer readable storage medium, such as, but not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”)
loading input data into a trained machine learning model, wherein the input data is associated with an order of goods or services(Gray Par. 54-“ The one or more machine learning models 250 may include one or more example models that may be used by the model creation module 260 to create a model, which is provided to the prediction/scoring server 108. The machine learning models 250 may also include different models that may be trained and modified using the ground truth data received from the auditor device included in the workflow auditing system 136. “; Par. 63-“ The dimensionality reduction model 314 is a model that reduces the number of variables under consideration using one or more of feature selection and feature extraction. Examples of feature selection may include filtering (e.g. using information gain), wrapping (e.g. search guided by accuracy) embedding (variables are added or removed as the model creation module 260 creates the model based on prediction errors), etc. For example, in the credit card fraud context, the dimensionality reduction model 314 may be used by the model creation module 260 to generate model that identifies a transaction as fraudulent or non-fraudulent based on a subset of the received input data.”)
determining a score value based on the input data when the input data is processed with the trained machine learning model, wherein the input data is not part of a data set used to train the machine learning model; (Gray – Par. 7; Par. 61-“The clustering model 312 is a model that groups sets of objects in a manner that objects in the same group or cluster are more similar to each other than to other objects in other groups, which are occasionally referred to as clusters. For example, insurance claims or applications may be clustered based on parameters of the claims. The clustering model 312 created, by the model creation module 260, may assign a label to each cluster based on the claims in that cluster being labeled as legitimate or illegitimate. New claims may then be scored (e.g. at the prediction/scoring server 108) by assigning the claim to a cluster and determining the label assigned to that cluster.”; Par. 62-“It should be recognized that the use of ground truth from audited data with an unsupervised machine learning model is not incompatible and may allow for interesting use cases. For example, let us consider clustering, which is commonly considered an unsupervised machine learning model. When the ground truth is used to identify a “correct” clustering, this is classification (i.e. supervised). When the ground truth data is used to indicate one or more of certain members (e.g. claims) that should be in the same cluster, how many clusters should exist (e.g. overpaid, underpaid and correctly paid), where the center of a cluster should be, etc., this is semi-supervised. However, unsupervised clustering may be used, in some embodiments, to identify one or more clusters of applicants that are consistently flagged (according to ground truth) and identify the one or more properties associated with each of the one or more clusters. The ground truth data may also be used to validate an unsupervised model created by the model creation module 260.”) Par. 35; Par. 22-24; Par. 56-58)
generating evaluation data of the score value based on known result data for the input data with a given score value; (Gray Par. 56-“ The classification model 302 is created by using the fused data to train the model, and allowing the model based on labels from the audited data to determine parameters that are determinative of the label value. For example, the auditing of insurance claims and determining each claim as having either a label of legitimate or illegitimate may be used by the model creation module 260 to build a classification model 302 that determines the legitimacy of claims for exclusions such as fraud, jurisdiction, regulation or contract. In another example, the auditing of credit card purchases and disputes and determining each claim as having either a label of authorized or unauthorized may be used by the model creation module 260 to build a classification model 302 that determines the valid use of the credit cards during purchases for exclusions such as credit card fraud.”; Par. 62-“unsupervised clustering may be used, in some embodiments, to identify one or more clusters of applicants that are consistently flagged (according to ground truth) and identify the one or more properties associated with each of the one or more clusters. The ground truth data may also be used to validate an unsupervised model created by the model creation module 260”; Par. 78-79-“ The feature extraction module 406 may include software and routines for performing feature extraction on the new set of data collected by the data collection module 404. The feature extraction module 406 is similar to the feature extraction module 254 in FIG. 2 but acting on the new set of data collected by the data collection module 404.”; Par. 85- “At block 504, data collection module 252 receives labels or ground truth data. The label may be provided as manual input of an auditor (human being) evaluating a process or result thereof.”; Par. 93)
Gray teaches unlabeled machine learning data and the feature is expounded upon by Bourgoin:
wherein the evaluation data indicates a degree of possibility that a particular score value is associated with a fraudulent order, and (Bourgoin Par. 55-57-“ For example, in case a typical fraudulent claim, location info extracted from receipt may indicate a mismatch in location, while the claim may also lack an item from frequent item set analysis. The fuzzy rules 303 would flag the claim to be reviewed for unusual expense pattern, and the group risk scenario would predict a potential fraudulent category of “Fictitious” claim with a certain risk probability, e.g., 60%. Similarly, consider a claim with “over usage” of cash payment, the intra-clique statistical outlier detection may determine to boost the predicted fraudulent probability for example, up to 85%. [0056] Still referring to FIG. 5, depending on a rules confidence parameter Δ 502 and a sensitivity parameter W 504, the fuzzy rule 303 may indicate different probabilities of a claim being fraudulent in response to the cash payment exceeding the mode value of cash payments. Considering the rules confidence parameter, for Δ=1 (an absolute rule) 506, then up until the cash payment exceeds one standard deviation above the mode value, the fuzzy rule 303 will return a zero probability of fraud; when the cash payment equals or exceeds one standard deviation above the mode value, then the fuzzy rule 303 will return a 1.0 probability of fraud. On the other hand, for Δ=0.4 508, the fuzzy rule 303 will return a gradually increasing probability of the report being fraudulent as the cash payment approaches one standard deviation above the mode value, then at one standard deviation there will be a discontinuous jump to a higher probability of fraud, then the returned probability of fraud will approach 1.0 as the cash payment value continues to increase beyond one standard deviation above the mode value. For Δ=0 510, the fuzzy rule 303 will return a continuously increasing probability of fraud as the cash payment value exceeds the mode value. Considering the sensitivity parameter, for W=0.5 512, the “center” probability at one standard deviation above the mode value of cash payments will be 0.5. For W=0.7 514, the “center” probability will be 0.7. Note in FIG. 5, the areas of the circles (e.g., 516) across the bottom of the graphs indicate the relative likelihoods of particular values of cash payment, with smaller circles being less likely than larger circles. [0057] Referring again to FIG. 4, exemplary scenarios of the inappropriate expenses 406 include risky venues 430, over spending 432, etc. (e.g., those identified by keyword 433). Certain signals of inappropriate expenses 406 include inappropriate venue identification 434, non-claim related venue identification 436, as well as high money amounts 440, expenses over a year old 442, and sentiment analysis 444. Using vendor category identification codes provided by the business unit's credit card company, a legal team can manually classify vendor categories as claim-related or non-claim related as part of the domain expert knowledge 300 that feeds into the group risk scenarios 304. “Sentiment analysis” is a natural language processing function that can be applied to the freeform text of an expense report explanation to assess a probability whether there is fraudulent intent to the explanation.”) 
generating estimation result data indicating a degree of possibility that the input data is associated with a fraudulent order based on a score value determined based on the output produced when the input data to be estimated is input to the trained machine learning model, and on the evaluation data (Bourgoin Par. 48-“ According to at least one embodiment of the present invention, the Bayesian network structure 306 provides a natural framework for codifying domain expert knowledge 300 around specific fraud scenarios 304 into independence assumptions of the conditional probability function that quantifies fraud risk. The resulting network structure organized around actionable scenarios facilitates the estimation of the underlying model parameters. More particularly, the model allows for definition of fuzzy rules 303 and their implementation in a hybrid risk scoring algorithm (hybrid machine learning module). Thus, one or more embodiments implement a risk estimation workflow as shown in FIG. 3.”; Par. 52-“ The Bayesian network structure 306 receives data 310 and probabilistically scores the risk of fraud associated with the data through application of the fuzzy rule system 302. The Bayesian network structure 306 also quantifies the risk probability of certain behaviors by implementing intra-clique outlier detection 312 of risk patterns. Intra-clique outlier scoring is an extension of local grouping, combining aggregate feature risk scores to produce an overall group/scenario risk score. Taking the duplicate expense risk scenario as an example, the intra-clique outlier score is the probability of being risky in response to all features extracted from the data—e.g., same receipt image and same vendor. If the combination of all features is a statistical outlier (e.g., in past experience there has been a very low frequency of multiple expenses with same receipt image and same vendor), the Bayesian network structure 306 will predict a high probability of being risky.”; Par. 64-“ Thus, the Bayesian network structure 306 inputs machine learning of historical data and assigns probabilities of fraud to each new claim; for example, if during a one year period 99% of expenses with a particular characteristic are a fraud risk, then any new claim with the same characteristic will be assigned a 99% risk of fraud.”) 
Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon learning model analysis of Gray, as taught by Bourgoin, by utilizing hybrid/ unsupervised machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 10255550B1 to Simkoff et al.- Abstract-“ Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training and applying a machine learning model. One of the methods includes the actions of obtaining a plurality of data points associated with a specified object; using a machine learning model to generate a prediction from the obtained plurality of data points, the prediction indicating a likelihood that the object will satisfy a particular parameter and a predicted scope for the parameter, wherein the machine learning model is trained using a training set comprising a collection of data points associated with a labeled set of objects, the label indicating the particular parameter and value for each object of the training set; and based on the prediction, classifying the specified object according to a determination of whether the predicted scope satisfies a threshold value.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/CHESIREE A WALTON/Examiner, Art Unit 3624